        Case 3:20-cv-00844-JPW Document 18 Filed 11/16/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT ROSSI,                             :     Civil No. 3:20-CV-00844
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
GEORGE NEUMAYR and THE                    :
AMERICAN SPECTATOR                        :
FOUNDATION, INC.,                         :
                                          :
             Defendants.                  :     Judge Jennifer P. Wilson

                                MEMORANDUM

      This is a defamation case that was removed from state court on June 16,

2020. Before the court is a motion to remand the case for lack of subject matter

jurisdiction. For the reasons that follow, the motion is granted.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On September 29, 2019, an article about Plaintiff Robert Rossi, a CPA and a

partner in Rossi & Co., appeared in an issue of The American Spectator

(“Spectator”). (Doc. 1-2 ¶ 14.) Defendant The American Spectator Foundation,

Inc. (“Foundation”) is the publisher of Spectator. Defendant George Neumayr

(“Neumayr”) is a contributing editor to and former executive editor of Spectator.

(Id. ¶¶ 11, 13.)

      Rossi initiated this action via complaint on April 20, 2020 in the Court of

Common Pleas of Lackawanna County. (Id.) The complaint sets forth state law


                                          1
         Case 3:20-cv-00844-JPW Document 18 Filed 11/16/20 Page 2 of 8




claims for defamation and false light invasion of privacy based on allegedly false

and defamatory statements made in the Spectator article. (Id. ¶¶ 18–29.)

Defendants removed the case to this court on May 26, 2020. (Doc. 1.)

        On June 16, 2020, Rossi filed a motion to remand this case to the Court of

Common Pleas of Lackawanna County. (Id. at 2.) On July 14, 2020, Defendants

filed a brief in opposition. (Doc. 10.) On July 28, 2020, Plaintiff filed a reply

brief. (Doc. 14.) The motion for remand is ripe for disposition.

                                     DISCUSSION

        A district court may only exercise subject matter jurisdiction over a case that

is removed from state court if the court has original jurisdiction over the case. See

28 U.S.C. § 1441. “If at any time before final judgment it appears that the district

court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

1447.

        Original subject matter jurisdiction must be based on either federal question

jurisdiction or diversity jurisdiction. See 28 U.S.C. §§ 1331–32. A district court

has federal question jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A court has

diversity jurisdiction under 28 U.S.C. § 1332 when the parties are citizens of

different states and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332.

        The question of whether a court has jurisdiction over a removed case is


                                           2
        Case 3:20-cv-00844-JPW Document 18 Filed 11/16/20 Page 3 of 8




analyzed based on the state of the case at the time of removal. Abels v. State Farm

Fire & Cas. Co., 770 F.2d 26, 29 (3d Cir. 1985) (citing Pullman Co. v. Jenkins,

305 U.S. 534, 540 (1939)). The removing party has the burden of proving that the

matter is properly before the federal court. Frederico v. Home Depot, 507 F.3d

188, 193 (3d Cir. 2007) (citations omitted). Removal statutes are construed against

removal and all doubts should be resolved in favor of remand. Steel Valley Auth.

v. Union Switch and Signal Div., 809 F.2d 1006, 1010 (3d Cir.1987) (citing Abels,

770 F.2d at 29).

      To determine whether the amount in controversy is met, a court starts by

looking at the complaint. 28 U.S.C. § 1446(c)(2); see also Horton v. Liberty Mut.

Ins. Co., 367 U.S. 348, 353 (1961). Next, if the complaint is silent on the precise

damages demanded, the court looks to the amount in controversy claimed in the

notice of removal. See 28 U.S.C. §1446(c)(2)(A)(ii). The amount claimed in the

notice of removal “should be accepted when not contested by the plaintiff or

questioned by the court.” Dart Cherokee Basin Operating Co. v. Owens, 574 U.S.

81, 87 (2014); see also 28 U.S.C. § 1446(c)(2)(B). If the amount claimed in the

notice of removal is contested, “both sides submit proof and the court decides, by a

preponderance of the evidence, whether the amount-in-controversy requirement

has been satisfied.” Dart Cherokee, 574 U.S. at 88.




                                          3
        Case 3:20-cv-00844-JPW Document 18 Filed 11/16/20 Page 4 of 8




      In this case, the complaint does not specify the amount in controversy, see

Doc. 1-2, and Plaintiff contests the amount claimed in the notice of removal. (See

Doc. 9.) Accordingly, the court must determine by a preponderance of the

evidence whether the amount in controversy requirement has been satisfied.

      Defendants argue that the amount in controversy exceeds $75,000 because

Rossi’s complaint seeks more than $50,000 in lost business plus punitive damages

that “could easily exceed $25,000.” (Doc. 10 at 2.) Defendants additionally note

that Rossi has refused to stipulate that the amount in controversy is less than

$75,000, and argue that such a refusal shows that he plans to seek more than

$75,000 if the case is remanded. (Id.) In the alternative, Defendants argue that

jurisdictional discovery should be permitted to establish the amount in controversy

or, if the court remands the case, that Rossi should be estopped from seeking an

award in excess of $75,000 in state court based on his refusal to stipulate as to the

amount in controversy. (Id. at 2.)

      Rossi argues that Defendants have failed to establish that the amount in

controversy exceeds $75,000, see Doc. 9, noting that no specific amount is claimed

for reputational damage or lost income because they are unliquidated damages that

are to be decided by a jury. (Doc. 14 at 3–4.) Rossi also argues that his refusal to

stipulate is not a sufficient basis to support a finding that the amount in controversy

exceeds $75,000. (Id. 5–6.)


                                          4
        Case 3:20-cv-00844-JPW Document 18 Filed 11/16/20 Page 5 of 8




      The court finds that Defendants have not met their burden to establish that

the amount in controversy exceeds $75,000. To begin, the fact that Rossi’s

complaint seeks compensatory damages in excess of $50,000 “proves nothing

about the actual amount in controversy” because such a demand is generally

necessary under Pennsylvania law to avoid compulsory arbitration and therefore

“amounts to little more than boilerplate.” Shygelski v. Allstate Fire & Cas. Ins.

Co., No. 3:16-CV-00576, 2016 WL 1463774, at *2 n.2 (M.D. Pa. Apr. 14, 2016).

      As for Rossi’s request for punitive damages, it is true that punitive damages

are included in the calculation of the amount in controversy. See Frederico, 507

F.3d at 199–200. But this alone is not sufficient to establish that the amount in

controversy exceeds $75,000, which Defendants must establish by the

preponderance of the evidence. Although Defendants note that punitive damages

“could easily” exceed the amount necessary to establish the jurisdictional

threshold, speculative arguments as to the punitive damages a party could recover

are generally insufficient to establish subject matter jurisdiction. See, e.g., Clarity

Sports Int’l LLC v. Redland Sports, 400 F. Supp. 3d 161, 174–75 (M.D. Pa. 2019).

“Where the court is left to guess at whether the jurisdictional threshold has been

met, then a removing defendant has not carried its burden.” Dorley v. Save-A-Lot,

No. 16-CV-04510, 2016 WL 6213074, at *2 (E.D. Pa. Oct. 25, 2016) (quoting

Heffner v. LifeStar Response of N.J., Inc., No. 13-CV-00194, 2013 WL 5416164,


                                           5
        Case 3:20-cv-00844-JPW Document 18 Filed 11/16/20 Page 6 of 8




at *5 (E.D. Pa. Sept. 27, 2013)). Accordingly, because the court would need to

speculate as to the value of punitive damages to find subject matter jurisdiction and

because all doubts should be resolved in favor of remand, the court finds that it

does not have subject matter jurisdiction over this case. Having reached that

conclusion, the court will briefly discuss Defendants’ arguments for jurisdictional

discovery and estoppel.

      First, with respect to jurisdictional discovery, additional discovery is left to

the discretion of the court and is generally permitted where additional facts would

help the court in reaching its jurisdictional determination. See, e.g., Echevarria v.

Schindler Elevator Corp., No. 14-CV-02411, 2015 WL 356942, at *5 (E.D. Pa.

Jan. 26, 2015) (denying jurisdictional discovery where it was not pertinent to the

court’s appraisal of the rights being litigated); Liberty Ins. Underwriters, Inc. v.

Wiss & Co., LLP, No. 2:14-CV-00971, 2014 WL 12619153, at *3 (D.N.J. July 30,

2014) (noting that a court may grant jurisdictional discovery if additional facts are

deemed necessary).

      Defendants argue they are permitted to seek discovery based on Dart

Cherokee, 574 U.S. at 88–89. (Doc. 10 at 2.) Defendants’ reliance on Dart

Cherokee is misplaced as that case does not require a court to grant a request for

jurisdictional discovery, it merely allows a court to do so. See Dart Cherokee, 574

U.S. at 89 (noting that “discovery may be taken” with regard to the jurisdictional


                                           6
        Case 3:20-cv-00844-JPW Document 18 Filed 11/16/20 Page 7 of 8




question). Jurisdictional discovery is left to the discretion of the court.

Echevarria, 2015 WL 356942, at *5. Here, Defendants claim they should be

permitted to take jurisdictional discovery on the question of Plaintiff’s claimed

damages, but do not mention any facts they seek to establish through discovery.

(Doc. 10 at 15.) At this point, as stated, in order to make a finding that the amount

in controversy exceeds $75,000 in this case, the court would be required to

speculate as to the amount of punitive damages that the plaintiff could receive.

Defendants point to no additional facts to be discovered that would concretely

establish the amount of damages in this case and obviate the need for the court to

speculate. Since Defendants have the burden to establish the amount in

controversy, and they do not point to any discoverable facts that would convert the

analysis from speculation to fact, jurisdictional discovery is denied.

      Finally, Defendants argue that if the case is remanded, the court should estop

Rossi from seeking an award in excess of $75,000. (Doc. 10 at 15.) Rossi objects

to this suggestion. He asserts that he did not stipulate that damages were under

$75,000 because the damages sought are for an unspecified amount that are to be

determined by a jury. (Doc. 14 at 4.)

      A judicial estoppel argument regarding limits on damages in state court after

remand is an issue that may be addressed by the state court on remand. See Rouse




                                           7
        Case 3:20-cv-00844-JPW Document 18 Filed 11/16/20 Page 8 of 8




v. Nissan N. Am., Inc., No. 04-CV-05320, 2005 WL 61449, at *2 (E.D. Pa. Jan. 10,

2005). Accordingly, this court will not address Defendants’ estoppel argument.

                                  CONCLUSION

      For the foregoing reasons, Rossi’s motion to remand is granted. An

appropriate order follows.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
Dated: November 16, 2020




                                        8
